Exhibit 99.5 CONSENT OF QUALIFIED PERSON I, Ronald G. Simpson, P.Geo, P.E., do hereby consent to the public filing of the report titled “Capoose Gold-Silver Project NI 43-101 Technical Report, Omineca Mining Division, British Columbia, Canada”, prepared for New Gold Inc. dated May 23, 2014 effective December 31, 2013. This Technical Report is being filed on a voluntary basis to provide updated drilling, technical and geologic information for the Capoose Gold-Silver Project and is not filed as the result of a requirement of National Instrument 43-101. Dated this 23rd day of May, 2014 ‘Ronald G. Simpson’ Name: Ronald G. Simpson Title: Professional Geoscientist GeoSim Services Inc.
